This is the defendant's appeal in the case last reported. In the court below, the plaintiff failed to establish his alleged debt against the defendant, and the Court gave judgment for the latter in that respect. The plaintiff appealed to this Court, and we have affirmed the judgment. This put an end to the action, except in respect to the counter-claim pleaded by the defendant.
It might be questioned whether the alleged indebtedness of the plaintiff to the defendant, and pleaded as a counter-claim, was in strictness such, but it is unnecessary to decide any question in that respect, because the referee found the facts, and as matter of law, that the debt was barred by the statute of limitations. There was no exceptions to this finding, and the Court affirmed it.
So that the appeal of the defendant was improvidently taken. It presents no question for our decision, and must therefore, be dismissed.
Appeal dismissed.